1    Jen Lee Law, Inc.
     Jen Grondahl Lee, No. 270012
2    Leo G. Spanos, No. 261837
     Connie Tche, No. 255235
3    Amir Beg, No. 322363
     111 Deerwood Road, Suite 200
4    San Ramon, California 94583
     (925) 583-6738
5    jen@jenleelaw.com
6    Attorney for Debtor
7
                              UNITED STATES BANKRUPTCY COURT
8
               NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
9

10
                                                   )    Case No. 20-41767 CN
11   In re:                                        )
                                                   )    Chapter 11
12   HIDDEN GLEN, LLC                              )
                                                   )    NOTICE OF APPEARANCE AND
13                  Debtor,                        )    REQUEST FOR NOTICE FOR
                                                   )    COUNSEL OF SECURED CREDITOR
14                                                 )    UNITED CONSTRUCTORS INC
                                                   )
15                                                 )
                                                   )
16

17

18
                    NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

19          PLEASE TAKE NOTICE that the undersigned attorney hereby appears under FRBP
     9010 for secured creditor United Constructors Inc. and requests that all notices be sent to:
20
                   Jen Lee Law, Inc.
21                 Attn: Leo G. Spanos
                   111 Deerwood Road, Suite 200
22                 San Ramon, California 94583
                   Email: leo@jenleelaw.com
23
     Dated: December 15, 2020                            /s/ Leo G. Spanos
24                                                       Counsel for United Constructors Inc
25

                                                    1


     Case: 20-41767        Doc# 23   Filed: 12/16/20     Entered: 12/16/20 14:34:04     Page 1 of 2
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                              2


     Case: 20-41767   Doc# 23   Filed: 12/16/20   Entered: 12/16/20 14:34:04   Page 2 of 2
